 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 336Bultman Enterprises, Inc. d/b/a Le Rendezvous Res-taurant and Taber Partners I d/b/a Ambassador Plaza Hotel & Casino, A Radisson Plaza Hotel and Union Gastronomica De Puerto Rico, Local 610, HEREIU, AFLŒCIO.  Case 24ŒCAŒ7129 September 25, 2000 SUPPLEMENTAL DECISION AND ORDER BY CHAIRMAN TRUESDALE AND MEMBERS FOX  AND LIEBMAN On April 14, 1997, the National Labor Relations Board issued a Decision and Order in this proceeding,1 which found that Respondent Taber Partners I d/b/a Ambassa-dor Plaza Hotel & Casino, A Radisson Plaza Hotel (the Hotel) violated Section 8(a)(1) of the National Labor Relations Act by threatening its employees with dis-charge because of their union activities and membership in the Union.  The Board ordered the Hotel to cease and desist and to take certain affirmative action necessary to effectuate the policies of the Act.  The Board also found that Respondent Bultman Enterprises, Inc. d/b/a Le Ren-dezvous Restaurant (Bultman), a successor to the Hotel, violated Section 8(a)(5) and (1) of the Act by refusing to recognize and bargain with the Union, by failing to sup-ply the Union with requested information, by unilaterally lowering the restaurant employees™ wages, and by other-wise departing from the terms of the Union™s collective-bargaining agreement with the Hotel,2 and violated Sec-tion 8(a)(3) and (1) of the Act by refusing to consider for employment and by refusing to hire a substantial portion of the Hotel™s restaurant employees because of their af-filiation with the Union. The Board, however, severed for further consideration the issues of the joint employer status of the Hotel and its joint liability for the unfair labor practices engaged in by Bultman.  The Board stated that it was severing those issues in light of the oral argument held in the then-pending cases of Jeffboat Division, American Commer-cial & Marine Services Co., and T. T. & O Enterprises, Inc., 9ŒUCŒ405; M.B. Sturgis, Inc., 14ŒRCŒ11572; and Value Recycle, Inc., 33ŒRCŒ4042. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. On review of the judge™s decision and the record relat-ing to the joint employer issue in light of the Hotel™s ex-ceptions and briefs, we have decided to affirm the judge™s finding that the Hotel is a joint employer with Bultman of the restaurant employees.3                                                                                                                       1 323 NLRB 445. 2 As noted infra, Bultman and the Hotel are joint employers.  How-ever, the General Counsel does not seek a finding that the Hotel vio-lated its duty to bargain or a remedial bargaining order that runs to the Hotel as well as Bultman.  Thus, the bargaining order runs only to Bultman and is confined to those terms and conditions of employment controlled by Bultman. In its recent decision in M.B. Sturgis, Inc., 331 NLRB No. 173 (2000), however, the Board declined to reexam-ine or change extant Board precedent concerning the joint employer standard.4  Thus, as stated in Sturgis, slip op. at p. 4:  Under current Board precedent, to establish that two or more employers are joint employers, the enti-ties must share or codetermine matters governing es-sential terms and conditions of employment.  NLRB v. Browning-Ferris Industries, 691 F.2d 1117, 1123 (3d Cir. 1982); Riverdale Nursing Home, 317 NLRB 881, 882 (1995).  The employers must meaningfully affect matters relating to the employment relation-ship such as hiring, firing, discipline, supervision, and direction.  Riverdale, 317 NLRB at 882, citing TLI, Inc., 271 NLRB 798 (1984).  Here, we find that the judge correctly applied that precedent to the facts of the present case in concluding that the Hotel and Bultman are joint employers.  In sum, the judge based his joint employer finding on the Hotel™s active involvement in Bultman™s hiring of a nonunion work force to replace the Hotel™s existing work force, and the terms of the concession agreement between the Hotel and Bultman.  This agreement gave the Hotel the right to require Bultman to (1) ensure that its employees adhere to all rules established by the Hotel for its own employees; (2) demand attendance of Bultman™s em-ployees at orientations for the Hotel™s employees; (3) discipline and/or discharge any Bultman employees whom the Hotel finds objectionable; and (4) ﬁquit and surrenderﬂ the concession area to the Hotel in the event Bultman defaulted in fulfilling any of the covenants of the concession agreement.  Indeed, the record shows that the Hotel exercised the authority granted to it by the con-cession agreement, at least through its involvement in the hiring and disciplinary process.5  Accordingly, for all these reasons, we agree with the judge that the Hotel is a joint employer with Bultman of the restaurant employ-ees. On the basis of the joint employer finding, the General Counsel seeks an order requiring the Hotel to make whole the employees affected by Bultman™s violations of Section 8(a)(3) and (1) of the Act.  The leading Board  3 In doing so, we find it unnecessary to rely on Thriftown, Inc., 161 NLRB 603 (1966); and Globe Discount City, 171 NLRB 830 (1968), discussed by the judge. 4 See M.B. Sturgis, 331 NLRB No. 173, slip op. at 2. 5 See Le Rendezvous Restaurant, 323 NLRB 445, 454 fn. 16 (1997). 332 NLRB No. 31  LE RENDEZVOUS RESTAURANT 337case on joint employer liability for discriminatory em-
ployment actions is 
Capitol-EMI Music, 
311 NLRB 997 
(1993), enfd. 23 F.3d 399 (4th Cir. 1994), which was not 
cited by the judge.   
Although 
Capitol-EMI
 differs from this case in that the 
joint employer relationship there involved a situation 
where one employer supplie
d employees to a second 
employer, the test for joint liability applies equally as 
well to the facts here.  Thus, in order to determine 
whether the Hotel is jointly liable for the remedial obli-
gations of Bultman, we apply the allocation of burdens 
established in 
Capitol-EMI
, 311 NLRB at 1000: 
 The General Counsel must first show (1) that two em-
ployers are joint employers of a group of employees 
and (2) that one of them has, with unlawful motivation, 
discharged or taken other discriminatory actions against 
an employee or employees in the jointly managed work 

force.  The burden then shifts to the employer who 
seeks to escape liability for its joint employer™s unlaw-
fully motivated action to show that it neither knew, nor 
should have known, of the reason for the other em-
ployer™s action or that, 
if it knew, it took all measures 
within its power to resist the unlawful action. 
 Here, the first prong of the test is met because, as 
stated above, we agree with 
the judge that the Hotel and 
Bultman are joint employers 
of the group of employees 
that work in Le Rendezvous Restaurant.  The second 
prong of the test is also satisfied because, as found in our 
previous decision, Bultman discriminatorily refused to 
consider for employment and refused to hire the Hotel™s 
restaurant employees because of their union affiliation. 
Thus, in order to escape liability, the Hotel must show 
that it did not know, nor should it have known, of the 
reasons for Bultman™s discriminatory actions against the 
employees, or that it knew but did all it could to prevent 
the unlawful actions.  We find that the Hotel has failed to 
meet this burden.  First, the fact that the Hotel knew that 
Bultman was seeking to discriminate against union-
represented employees is evid
enced by the comments of 
the Hotel™s general manager, Ralph Morales, written as a 
response on a memo from Bultman to him.  The memo 
stated that in order to run th
e restaurant successfully, all 
union-represented personnel, except for some 10 to 12 
employees, would have to be discharged.  In his respon-
sive comments on the memo, Morales urged Bultman not 
to retain 
any 
union-represented personnel for fear they 
might be ﬁcontaminated,ﬂ i.e., hold prounion sympathies.  
Further evidence of the Hotel™s knowledge of Bultman™s 

discriminatory activity is the fact that after the union-
represented employees were discharged, interviews for 
new employees took place at the Hotel, and the chief of 
the Hotel™s food and beverage department, Noel Garcia, 
participated in interviewing the job applicants.  Despite 
the fact that many former 
employees of the Hotel™s res-
taurant had submitted applications, none were inter-
viewed.  When employee Juan Colon asked why, Garcia 
replied that those were the orders from Bultman.  Thus, it 
is clear that the Hotel knew not only that Bultman was 
seeking to discriminatorily avoid hiring any union-
represented employees, but that 
the Hotel also assisted in 
the discrimination.  Having been a willing participant in 
the discrimination, the Hotel clearly cannot escape liabil-
ity by showing that it ﬁtook all measures within its power 
to resist the unlawful action,ﬂ as required by 
Capitol-
EMI.  For the reasons stated
 above, we find that the Hotel is 
jointly liable for Bultman™s violations of Section 8(a)(3) 
and (1), and we shall so provide in our remedial Order. 
ORDER6 The National Labor Relations Board orders that the 
Respondent, Taber Partners I d/b/a Ambassador Plaza 
Hotel & Casino, a Radisson Plaza Hotel, San Juan, 
Puerto Rico, its officers, agents, successors, and assigns, 
shall  
1. Cease and desist from 
(a) Failing to consider for employment, failing to hire, 
or otherwise discriminating against its employees be-
cause of their union affiliation. 
(b) In any other manner interfering with, restraining, or 
coercing its employees in the 
exercise of the rights guar-
anteed them by Section 7 of the Act. 
2. Take the following affirmative action necessary to 
effectuate the policies of the Act. 
(a) Within 14 days from the date of this Order, offer to 
all the following employees, whose names are set forth 

below, and all other persons formerly employed in the 
food and beverage department who were not hired as of 
December 1, 1994, full reinst
atement to the positions 
denied them or, if those positions no longer exist, to sub-
stantially equivalent positions, without prejudice to their 
seniority rights or privileges previously enjoyed, dis-
charging, if necessary to make room for them, employees 
hired from sources other than the employees who were 
formerly employed by the Respondent Ambassador Plaza 
Hotel & Casino, in the food and beverage department: 
 Juan Colon Marin                    Carmen Silva Rivera 
Juanita Vega Laguer                Carmen Gisela del Prado 
Lesley Ann Vazquez               Julio Alvarez 
Elke Feliciano Torres              Jesus Rivera Molla 
                                                          
 6 Because the record shows that the majority of the Hotel™s employ-
ees are Spanish-speaking, we order the notices to be posted in both 
English and Spanish. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 338Luisa M. Pagan                       Gladys Zambrana 
Guillermo Guirona Figueroa   Mariano Anderson Hilton 
Rafaela Pastrana Ramirez        Carlos Martinez Negron 
Maria Lepin Castro                  Cesar S. Miranda 
Julian Reyes                             Margarita Colon Roman 
Jorge De Jesus Suarez              Jose N. Tubens Velez 
Carmen D. Robles                   Francisco Martinez Negron 
Damaris Pimentel                    Sixto Alicea 
Antonio Valentin Mercado     Allan Roberto Gonzalez 
Margarita Ortiz Reyes             Herenio De Jesus 
Gilda Crescioni Ortiz              Olga Gonzalez 
 Luis Omar Rosario Perez        Edwin Gonzalez 
Evelyn Gonzalez Vazquez      Carmelo Mercado 
Rafael Negron Calderon        Juan Montanez Gonzalez 
Hilda Martinez                       Pablo Negron Diaz 
David Negron                       Raquel Ortiz Montero 
Jeanette Vargas                       Angelita Pardo 
Miguel A. Martinez        Carmen Lidia Perez 
Lazara Fleites                       Benito Pena Rodriguez 
Isidro Lebron                       Jose Luis Ramos 
Wilfredo Diaz Torres        Blanca Roman Colon 
Jesus Ramon                       Milagros Sierra 
Lourdes M. Rivera        Wilbert Vazquez 
 (b) Make the above employees whole, with interest, 
for any loss of earnings and other benefits suffered as a 
result of the discrimination against them, in the manner 
set forth in the remedy section of the judge™s decision. 
(c) Within 14 days from the date of the Board™s Order, 
remove from its files any reference to the unlawful refus-

als to consider for employment or to hire the employees 
named above, and within 3 da
ys thereafter, notify them 
in writing that this has been done and that the refusals to 

consider and hire them will not be used against them in 
any way. 
(d) Preserve, and, within 14 days of a request, make 
available to the Board or its
 agents for examination and 
copying, all payroll records, 
social security payment re-
cords, timecards, personnel r
ecords and reports, and all 
other records necessary to 
analyze and determine the amount of backpay due under the terms of this Order. 
(e) Within 14 days after service by the Region, post at 
its facility in San Juan, Puerto Rico, copies of the at-

tached notice marked ﬁAppendix.ﬂ
7  Copies of the notice, 
written in both English and Spanish, on forms provided 

by the Regional Director for Region 24, after being 
signed by the Hotel™s authorized representative, shall be 
posted by the Hotel and maintained for 60 consecutive 
                                                          
 7 If this Order is enforced by a judgment of a United States Court of 
Appeals, the wording in the notice reading ﬁPosted by an Order of the 
National Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a 
Judgment of the United States Court of Appeals Enforcing an Order of 
the National Labor Relations Board.ﬂ 
days in conspicuous places, including all places where 
notices to employees are customarily posted.  Reasonable 
steps shall be taken by the Hotel to ensure that the no-
tices are not altered, defaced, or covered by any other 
material.  In the event that
, during the pendency of these 
proceedings, the Hotel has gone out of business or closed 

the facility involved in these proceedings, the Hotel shall 

duplicate and mail, at its own expense, a copy of the no-
tice in English and Spanish to
 all current employees and 
former employees employed 
by the Hotel at any time 
since February 13, 1995. 
(f) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-
testing to the steps the Hotel has taken to comply. 
APPENDIX 
NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE 
NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-
lated the National Labor Relation
s Act and has ordered us to 
post and abide by this notice. 
 Section 7 of the Act gives employees these rights. 
To organize 
To form, join, or assist any union 
To bargain collectively through representatives 
of their own choice 
To act together for other mutual aid or protection 
To choose not to engage in any of these protected 
concerted activities. 
 WE WILL NOT fail to consider for employment, fail-
ing to hire, or otherwise discriminating against our em-
ployees because of their union affiliation. 
WE WILL NOT in any other manner interfere with, re-
strain, or coerce our employees
 in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
WE WILL, within 14 days from the date of this Order, 
offer to all the following employees, whose names are set 

forth below, and all other persons formerly employed in 
the food and beverage department by us who were not 
hired as of December 1, 1
994, full reinstatement to the 
positions denied them or, if those positions no longer 
exist, to substantially equivalent positions, without 
prejudice to their seniority rights or privileges previously 
enjoyed, discharging, if necessary to make room for 
them, employees hired from sources other than the em-
ployees who were formerly employed by us in our food 

and beverage department: 
  LE RENDEZVOUS RESTAURANT 339Juan Colon Marin                    Carmen Silva Rivera 
Juanita Vega Laguer                Carmen Gisela del Prado 
Lesley Ann Vazquez               Julio Alvarez 
Elke Feliciano Torres              Jesus Rivera Molla 
Luisa M. Pagan                       Gladys Zambrana 
Guillermo Guirona Figueroa   Mariano Anderson Hilton 
Rafaela Pastrana Ramirez        Carlos Martinez Negron 
Maria Lepin Castro                  Cesar S. Miranda 
Julian Reyes                             Margarita Colon Roman 
Jorge De Jesus Suarez              Jose N. Tubens Velez 
Carmen D. Robles                   Francisco Martinez Negron 
Damaris Pimentel                    Sixto Alicea 
Antonio Valentin Mercado     Allan Roberto Gonzalez 
Margarita Ortiz Reyes             Herenio De Jesus 
Gilda Crescioni Ortiz              Olga Gonzalez 
Luis Omar Rosario Perez        Edwin Gonzalez 
Evelyn Gonzalez Vazquez      Carmelo Mercado 
Rafael Negron Calderon        Juan Montanez Gonzalez 
Hilda Martinez                       Pablo Negron Diaz 
David Negron                       Raquel Ortiz Montero 
Jeanette Vargas                       Angelita Pardo 
Miguel A. Martinez        Carmen Lidia Perez 
Lazara Fleites                       Benito Pena Rodriguez 
Isidro Lebron                       Jose Luis Ramos 
Wilfredo Diaz Torres        Blanca Roman Colon 
Jesus Ramon                       Milagros Sierra 
Lourdes M. Rivera        Wilbert Vazquez 
 WE WILL make the above employees whole, with in-
terest, for any loss of earnings and other benefits suffered 
as a result of the discrimination against them. 
WE WILL, within 14 days from the date of this Order, 
remove from our files any reference to the unlawful re-

fusals to consider for employment or to hire the employ-
ees named above, and WE WILL, within 3 days thereaf-
ter, notify them in writing that this has been done and 
that the refusals to consider and hire them will not be 
used against them in any way. 
 TABER PARTNERS I D/B/A AMBASSADOR PLAZA 
HOTEL & CASINO, A RADISSON PLAZA HOTEL
 